Citation Nr: 1530082	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-13 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for dysthesia of the right posterior thigh.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that increased the rating for the Veteran's service-connected dysesthesia of the right posterior thigh from noncompensable to 10 percent, effective September 14, 2006.  

In October 2011, the Board remanded the issue of entitlement to an increase in a 10 percent rating for dysesthesia of the posterior thigh for further development.  The Board also determined that the issue of entitlement to a TDIU was raised during the pendency of the Veteran's previously appealed increased rating claim, and remanded that claim, as well, for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in October 2011, partly to schedule the Veteran for a VA examination to determine the current severity of his dysesthesia of the right posterior thigh.  The examiner was also asked to determine the effects of the Veteran's service-connected dysthesia of the right posterior thigh and his other service-connected disabilities on his employability.  The examiner was to offer an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran was unable to secure and maintain substantially gainful employment solely as a result of his service-connected dysesthesia of right posterior thigh, or a combination of his service-connected dysesthesia of the right posterior thigh and his other service-connected disabilities.  

The Veteran was afforded a VA peripheral nerves examination in April 2014.  The diagnoses were meralgia paresthetica and lumbosacral radiculopathy.  The examiner indicated that the Veteran's peripheral nerve condition and/or peripheral neuropathy impacted his ability to work.  The examiner stated that the Veteran's walking was limited to ten stairs and to less than three blocks, with his standing limited to fifteen minutes.  The examiner also commented that due to the Veteran's peripheral neuropathy causing an abnormal gait with limitations on climbing stairs, walking, and standing, such condition prevented function at a physically active occupation.  The examiner stated that, otherwise, sedentary work was not affected.  

The Board observes that it is unclear whether the examiner was solely referring to the Veteran's service-connected dysesthesia of the right posterior thigh when he referred to the Veteran's peripheral neuropathy.  The April 2014 VA examination report related diagnoses of meralgia paresthetica and lumbosacral radiculopathy.  Additionally, the examiner did not provide an opinion addressing whether the Veteran was unable to secure and maintain substantially gainful employment solely as a result of his service-connected dysesthesia of right posterior thigh, or in combination with his other service-connected disabilities, as required pursuant to the October 2011 remand instructions.  The Board notes that the Veteran is service connected for dysesthesia of the right posterior thigh, coronary artery disease with hypertension, and residuals of a left inguinal herniorrhaphy.  

Additionally, a June 2014 VA heart conditions examination report included a diagnosis of supraventricular arrhythmia.  The examiner indicated that the Veteran's heart condition did not impact his ability to work.  A June 2014 VA hypertension examination report also noted a diagnosis of hypertension.  The Board observes that neither examination report addressed whether the Veteran was unable to secure and maintain substantially gainful employment solely as a result of his service-connected dysesthesia of right posterior thigh, or in combination with his other service-connected disability.  

The United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effects of the Veteran's service-connected disabilities without such an opinion.  The Veteran has not been specifically afforded a VA examination with an opinion as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  The Board finds that such an examination is necessary.  38 C.F.R. § 3.159 (2014).

The October 2011 Board remand also determined that the Veteran's claim for an increase in a 10 percent rating for dysesthesia of the right posterior thigh must be submitted to the Director of Compensation and Pension Service (now solely Compensation Service) for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) (2014).  The Board notes that the RO did not specifically submit those claims to the Director of Compensation and Pension Service for extraschedular consideration.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the October 2011 Board remand has not been accomplished, the Board finds it necessary to again remand the Veteran's claims.  

Finally, the Board notes that the October 2011 Board remand found that the Veteran raised the issue of entitlement to a TDIU.  The Board observes that in a subsequent May 2012 statement, the Veteran reported that he was not applying for a TDIU because he was fully retired and received a retirement income.  Nevertheless, the RO certified the Veteran's claim for a TDIU rating to the Board and the Veteran's representative has provided argument as to the issue of entitlement to a TDIU.  If the Veteran does not desire to pursue a claim for entitlement to a TDIU, he should so indicate and withdraw his claim pursuant to 38 C.F.R. § 20.204.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must describe the current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Thereafter, refer the Veteran's claim for entitlement to an increase in a 10 percent rating for dysthesia of the right posterior thigh to the Director of Compensation Service for extraschedular consideration.  

3.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

